Citation Nr: 9932850	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945 and from November 1947 to May 1966.

This appeal arises from a rating decision in April 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for the cause of the veteran's death.  This rating decision 
also denied entitlement to Dependent's Educational Assistance 
under 38 U.S.C., Chapter 35.  However, the appellant did not 
file a notice of disagreement on this issue and this issue 
was not addressed in the substantive appeal.  Therefore, it 
is not on appeal.


FINDINGS OF FACT

1.  The veteran died in January 1997 due to multiple myeloma 
due to septicemia.

2.  During the veteran's lifetime, service connection was in 
effect for hypertension, a high frequency hearing loss of the 
right ear, and residuals of a fracture of the right first 
metacarpal, evaluated as 0 percent disabling since his final 
discharge from service.

3.  During service, the veteran was occupationally exposed to 
a total organic dose equivalent of 0.429 rems of ionizing 
radiation.

4.  VA's Chief Public Health and Environmental Hazards 
Officer opined in March 1998 that it was unlikely that the 
veteran's multiple myeloma or lymphoma was caused by exposure 
to ionizing radiation in service.

5.  VA's Acting Director, Compensation and Pension Service, 
opined in April 1998 that there was no reasonable possibility 
that the veteran's multiple myeloma or lymphoma was the 
result of his exposure to ionizing radiation in service.

6.  Service connected disability played no role in the events 
leading to the veteran's death.


CONCLUSIONS OF LAW

1.  Multiple myeloma was not incurred in service, aggravated 
by service, or manifested to a degree of 10 percent within 
one year from service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.311 (1999).

2.  A service-connected disability did not cause, or 
contribute substantially or materially, to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, (West 1991); 38 C.F.R. §§ 
3.102, 3.307, 3.309, 3.311, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background 

The death certificate discloses that the veteran died in 
January 1997 at the age of 78 as a result of multiple myeloma 
due to or as a consequence of septicemia.

At the time of death, service connection had been granted for 
hypertension, a high frequency hearing loss of the right ear, 
and residuals of a fracture of the right first metacarpal, 
all evaluated as noncompensable.

The service medical records, including a Medical Board 
examination in January 1966, disclosed no evidence of 
myeloma.  Service personnel records show that the veteran's 
duty titles included Radiology Specialist, Radiology 
Technician and X- ray Technician.

A private hospital report disclosed that plasma cell myeloma 
was diagnosed in November 1990.  Subsequent medical evidence 
disclosed treatment of the veteran for lymphoma and multiple 
myeloma 

Nanvit Patel, M.D., reported that the veteran was diagnosed 
with IgG Kappa multiple myeloma and that it is known that 
persons exposed to radiation were at an increased risk of 
development of myeloma.  He submitted an extract from a 
medical text that states that even low- level radiation may 
be a risk factor for myeloma.

An AF Form 1527, dated September 1997, disclosed the 
veteran's cumulative occupational history of exposure to 
ionizing radiation.  He had a total organic dose equivalent 
of 0.429 rems. 

A memorandum from VA's Chief Public Health and Environmental 
Hazards Officer, dated in March 1998, concerning a radiation 
review of the veteran, is of record.  The memorandum 
disclosed that the CIRRPC Science Panel Report Number 6, 
1988, does not provide screening doses for multiple myeloma 
or lymphoma.  According to the report Health Effects of 
Exposure to Low Levels of Ionization Radiation (BEIR V), 
1990, pages 327-328, multiple myeloma has been observed to be 
increased following irradiation more consistently than any 
other lymphoma and mortality among Japanese A-bomb survivors 
has been observed at doses as low as 50 rads.  More recent 
studies question whether multiple myeloma is related to 
radiation exposure. (Mettler and Upton, Medical Effects of 
Ionization Radiation, 2nd edition, 1995, pages 120-121).  The 
Mettler and Upton textbook, page 120, also noted a lack of 
consistent association between radiation exposure and 
increased risk for non-Hodgkins lymphoma.  In light of the 
above, and the veteran's low recorded dose, it was the 
opinion of the Chief Public Health and Environmental Officer 
that it was unlikely that the veteran's multiple myeloma or 
lymphoma could be attributed to exposure to ionization 
radiation in service.

In a Memorandum dated in April 1998, VA's Acting Director, 
Compensation and Pension Service, opined that there was no 
reasonable possibility that the veteran's death was the 
result of his exposure to ionizing radiation in service.

In a statement received in July 1998, Lelah Newbrough, M.D., 
reported that there was an association between radiation 
exposure and an increased risk of development of myeloma.  
Dr. Newbrough stated that it was reasonable to suppose that 
the veteran's work as a radiation technician provided the 
exposure.

Legal Analysis.

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, she has presented a claim which is 
plausible. See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990). 
Furthermore, the evidence is sufficient to decide the case.  
The Board accordingly finds the duty to assist her, mandated 
by 38 U.S.C.A. § 5107, has been satisfied. 
Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997). 

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  Multiple myeloma is a listed disease.  A 
radiation exposed veteran is one who, while serving on active 
duty, was exposed to a radiation risk activity.  These 
activities are on-site participation involving atmospheric 
detonation of a nuclear device, occupation of Hiroshima or 
Nagasaki between August 6, 1945 and July 1, 1946, and 
internment as a POW of the Japanese who was subject to the 
same degree of exposure as a member of the Hiroshima or 
Nagasaki occupation forces.

The veteran was not involved in a radiation risk activity as 
defined above.  The claim is one based upon occupational 
exposure to ionizing radiation.  Therefore, the appellant can 
not prevail under the provisions of 38 C.F.R. §  3.309(d).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, and it is contended that that disease was the result 
of exposure to ionizing radiation, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
Where there is a range of doses to which the veteran may have 
been exposed, exposure at the highest level will be presumed.  
Dose information will be requested in claims based on 
exposure to atmospheric nuclear weapons testing, exposure due 
to participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases include multiple 
myeloma.

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999).

In support of her claim, the appellant has provided medical 
opinion to the effect that exposure to ionizing radiation is 
a known risk factor for the development of myeloma.  On the 
other hand, VA's Chief of Public Health and Environmental 
Hazards Officer has concluded, based upon the veteran's 
estimated exposure to ionizing radiation in service, that it 
was unlikely in his case that multiple myeloma could be 
attributed to such exposure..  This opinion, and the 
supporting opinion of VA's Compensation and Pension Service, 
were based on a dose assessment specific to the veteran, 
while the private physicians's opinions that were submitted 
in support of the claim were of a general nature.  These 
physicians had no knowledge of the veteran's actual exposure.  
Therefore, the Board finds, by a preponderance of the 
evidence, that the veteran's death was not caused by his 
exposure to ionizing radiation and, accordingly, the claim 
under 38 C.F.R. § 3.311 must be denied.

Certain diseases, including multiple myeloma, have been 
designated as chronic and, absent affirmative evidence to the 
contrary, will be presumed service connected when manifested 
to a degree of 10 percent within one year of the veteran's 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309 (1999).

In this case, there is no evidence that the fatal multiple 
myeloma which caused the veteran's death was present until 
many years after he was separated from the service.  There is 
also no probative evidence that any service connected 
disability was a factor in the events leading to his death.  

The evidence preponderates against the claim which is denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

